DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are pending. Claims 11-22 are withdrawn as directed to a non-elected invention.  Claims 3, 6, 8, 10, and 23-24 are withdrawn.  Claims 7 and 9 have been objected and not treated further on the merits at this time.  Claims 1-2, 4-5, 7, and 9 are presently considered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) and the representative species of Example 4, wherein ZN(II)/α-PGA was administered to A549 cells the reply filed on 5/09/2022 is acknowledged, wherein “A549 cells” is understood to be a representative model of a “tumor in a patient” (lung cancer) as required at claim 1.
Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/09/2022.
The originally elected species is understood to be representative of the method disclosed at instant claim 1, wherein the species is described at Example 4 at page 36 of the Specification filed 4/29/2020.  A549 cells are understood to be representative of a lung cancer patient.  The originally elected species was identified by Applicant as reading upon claims 1-2, 4-5, 7, and 9.

Following an extensive search and examination, the elected grouping has been deemed obvious in view of the prior art as applied below.  Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, the claims have been rejected in view of the originally elected species and claims 15 and 18-20 remain withdrawn.
Claims 3, 6, 8, 10, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on filed on 5/09/2022.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1-2, 4-5, 7, and 9 have been examined.

Priority
The Foreign Priority Claim to SG10201708886R filed 10/30/2017 is acknowledged. 

Information Disclosure Statement
Applicant should note that some documents disclosed on the IDS form submitted on 10/19/2020 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority claim corresponds to SG10201708886R filed 10/30/2017, and therefore any documents filed in 2016 or later should include both the year and month of publication.
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation and Examiner Notes
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The term “α polyglutamic acid” (a.k.a., α-PGA, PG) is similar to γ-PGA, but not identical, wherein α-PGA is understood have the following structure relative to γ-PGA:

    PNG
    media_image1.png
    112
    130
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    287
    334
    media_image2.png
    Greyscale

Wherein “n” is an integer greater than 2.  The Specification provides a description of α-PGA at page 15 (see, e.g., Spec. filed 4/29/2020 at 15). The Examiner notes that the general use of α-PGA is well-documented in the treatment of cancer as evidenced by Li. et al. (Poly(L-glutamic acid)-anticancer drug conjugates, Advanced Drug Delivery Reviews, vol. 54:695-713 (2002); hereafter “Li”; at title, abs, passim), and US 2001/0034363 A1 (Oct. 25, 2001; at title, abs, claims).
	“Zn(II)” is described in the Specification filed 4/29/2020 and is understood to encompass any Zinc(II) compound having any anion “tolerated by the human body” (see, e.g., Spec. filed 4/29/2020 at 12).  The Examiner notes that the general use of Zinc in the treatment of cancer is well-documented as evidenced by US 7,528,125 B2 (May 5, 2009; title, abs, claims) and US 2011/0117210 A1 (May 19, 2011; at title, abs, claims, passim).
At claim 1, the phrase “therapeutically effective amount” is not explicitly defined or experimentally determined (zero “patients” were tested, and no in vivo experiments were conducted).  The Specification provides guidance regarding the expected Zinc(II) concentration required, without α-PGA, at page 14 (see, e.g., Spec. filed 4/29/2020 at 14 at 1st ¶); and provides guidance regarding the expected α-PGA, without Zn(II), at page 16 (see, e.g., Spec. filed 4/29/2020 at 16 at 1st and 2nd full ¶¶).  The Specification then states that “exemplary ratios include the [combination of] ranges based upon the disclosures above” (see, e.g., Spec. filed 4/29/2020 at 17 at 1st partial ¶).  The Specification further states that “the relative amounts and the respective concentrations . . . can be adjusted readily by those of skill in the art” (see, e.g., Spec. filed 4/29/2020 at 17 at 1st full ¶).  Critically, the ranges provided (see, e.g., Spec. filed 4/29/2020 at 14 at 1st ¶, 16 at 1st and 2nd full ¶¶) include qualitative language (e.g., “about”), which is undefined on record.  Therefore, presumably the “therapeutically effective amount” covers almost any range and any combination of concentrations.  Unless otherwise specified, it is presumed that any combination taught as effective in the prior art for the treatment of cancer is a “therapeutically effective amount” as required by the instant claims.
At claim 1, the phrase “of inducing PARP1-mediated tumor necrosis in a tumor in a patient” is understood to be a recitation of an intended or expected result fully satisfied by the performance of the positively recited steps set forth in the body of claim 1 (i.e., administering the composition recited in claim 1 in a dosage form to the patient with the tumor) (see, e.g., MPEP § 2111.04(I), 2111.02(II)).  This is reasonable because the original disclosure fails to unambiguously define or identify a “therapeutically effective amount” sufficient to “induc[e] PARP1-mediated tumor necrosis in a tumor in a patient“ as recited in the claim.  Therefore, this phrase is presumed satisfied by prior art teaching the treatment of cancers using Zn, α-PGA, or a combination thereof, wherein such components are within the ranges described (see, e.g., Spec. filed 4/29/2020 at 14 at 1st ¶, 16 at 1st and 2nd full ¶¶, 17 at 1st partial ¶, 17 at 1st full ¶; see discussion above).  Accordingly, for purposes of applying prior art, the phrase is limiting to the extent that it identifies the patient population is limited to patients with some form of tumor. 
It is noted that A529 cells are lung cancer cells and are understood to have functional p53 (see, e.g., US20020061860A1 at ¶[0144]).
Additional claim interpretations are set forth below or may be placed on record upon full examination of an elected invention and species. 

Claim Objections
Claims 7 and 9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim, and claim 7 (a multiple dependent claim) presently depends from claim 6, which is a multiple dependent claim.  Claim 9 depends directly from improper claim 7.  See MPEP § 608.01(n).  
Accordingly, claims 7-9 have not been further treated on the merits.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites and requires 
A method of inducing PARP1-mediated tumor necrosis in a tumor in a patient, the method comprising administering a therapeutically effective amount of a Zn(II) salt and a α-polyglutamic acid. . . .
Instant claim 1 recites and requires the use of a “therapeutically effective amount” of Zn(II) and a α-polyglutamic acid capable of “inducing PARP1-mediated tumor necrosis in a tumor in a patient” (see instant claim 1).  Although a “therapeutically effective amount” of both components capable of “inducing PARP1-mediated tumor necrosis in a tumor in a patient” is not unambiguously disclosed in the original disclosure, the Specification does describe an art-recognized problem regarding such a “therapeutically effective amount”:
However, no one succeeded in translating this idea into a clinically useful therapeutic treatment because the methods tried proved to be too toxic. PARP1-mediated necrosis could only be induced in experimental tumors by excessive radiation exposure and/or administration of highly toxic chemotherapeutic agents such as doxorubicin. Another problem with using toxic agents for activating PARP1-mediated necrosis was that the agents also activated p53 proteins at sub-critical levels, effectively disabling PARP1-mediated necrosis via p53-induced fragmentation of PARP1 enzymes . . . . .it was inferred that toxic agents would simultaneously render a large portion of the cancer tumor mass devoid of PARP1 and therefore insensitive to PARP1-mediated necrosis . . .
. . . Although there was a theoretical suggestion that harnessing PARP1-mediated tumor necrosis through excessive dosing with radiation and chemotherapeutic agents could be used to treat cancer, realizing this potential result was difficult due to the inherent toxicity of the treatment and the inherent self-contradictory nature of the mechanism mentioned above. Thus, there remains an unmet need to find a composition and/or treatment method based on actively inducing PARP1-mediated tumor necrosis.¶
....
the art has not even suggested, much less succeeded in using zinc compounds to achieve the above-mentioned goal of effectively treating broad-spectrum cancers in vivo, . . . without risking severe toxicity. Hence, there is an unmet need for a clinically active and safe zinc composition for treating cancer that works across many cancer types . . ., without toxicity issues.
(see, e.g., Spec. filed 4/29/2020 at 2 and 5 at 2nd ¶, emphasis added)
Accordingly, claim 1 in view of the Specification, is understood to require a “therapeutically effective amount” of Zn(II) and a α-polyglutamic acid capable of “inducing PARP1-mediated tumor necrosis in a tumor in a patient”, but describes that such an amount was problematic because such mechanisms “in vivo” were “too toxic” (see id.; see instant claim 1).  In context, such language amounts to a functional limitation which recites a phrase that representing a real but unknown concentration range "by what it does rather than by what it is", namely the phrase encompasses an unknown concentration range that is “therapeutically effective” by being (i) not “too toxic” “in vivo”, while (ii) simultaneously capable of “inducing PARP1-mediated tumor necrosis in a tumor in a patient”, which is a distinct mechanism that “bypasses the p53-mediated apoptosis mechanism” (see, e.g., Spec. filed 4/29/2020 at 1-2).  Critically, MPEP § 2173.05(g) identifies that 
Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942). . .
	(see, e.g., MPEP § 2173.05(g), emphasis added).
Here, the functional language at claim 1 requiring a “therapeutically effective amount” of Zn(II) and a α-polyglutamic acid capable of “inducing PARP1-mediated tumor necrosis in a tumor in a patient” appears “at the exact point of novelty”, but is not clearly and unambiguously defined on record.  Rather, such a concentration range remains unknown in view of the Specification, which identifies that no one had succeeded “in vivo” because it was “too toxic” (see Spec. filed 4/29/2020 at 2 and 5 at 2nd ¶; see instant claim 1), and here the Specification does not clearly, unambiguously identify what actual concentration ranges of a Zn(II) compound and a α-polyglutamic acid are capable of “inducing PARP1-mediated tumor necrosis in a tumor in a patient” without such “toxicity issues” or “self-contradictory nature of the mechanism mentioned above” (see, e.g., Spec. filed 4/29/2020 at 2 and 5 at 2nd ¶, passim).  Therefore, the question remains unanswered:
What ranges constitute a “therapeutically effective amount” of Zn(II) and a α-polyglutamic acid capable of specifically “inducing PARP1-mediated tumor necrosis in a tumor in a patient” that works “in vivo” without being “too toxic” or abrogating the PARP1-mechanism? 
(see Spec. filed 4/29/2020 at 2 and 5 at 2nd ¶, instant claim 1).   
This question is pertinent because close prior art exists, including art presumed anticipatory, exists (see rejections under 35 USC §§ 102 and 103, below, incorporated into the instant rejection), and in the absence of clarification of what constitutes a “therapeutically effective amount” capable of the mechanism recited at instant claim 1, an artisan would not be “informed of the boundaries of what constitutes infringement of the patent” (see, e.g., MPEP § 2173).  At best, the Specification provides generic guidance regarding potential ranges capable of treating cancer through some unspecified mechanism (see, e.g., Spec. filed 4/29/2020 at 14 at 1st ¶, 16 at 1st and 2nd full ¶¶, 17 at 1st partial ¶, 17 at 1st full ¶), but not specifically by “inducing PARP1-mediated tumor necrosis in a tumor in a patient” as required by instant claim 1.  In sum, in view of the record, it is presently unknown  what constitutes a “therapeutically effective amount” capable of “inducing PARP1-mediated tumor necrosis in a tumor in a patient” because the Specification fails to clearly define the range or even experimentally confirm that such a range exists that is capable of “inducing PARP1-mediated tumor necrosis in a tumor in a patient” as claimed.  For purposes of applying prior art, it is reasonably presumed that any combination taught or suggested by the prior art as effective in the treatment of cancer via administration of any amount of the claimed components constitutes a “therapeutically effective amount” as required by the instant claims.
Claims 2 and 4-5 depend from an ambiguous claim and are therefore rejected for the reasons applicable to claim 1. 
Accordingly, claims 1-2 and 4-5 are rejected.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiew et al. (Near-infrared activatable phthalocyanine-poly-L-glutamic acid conjugate: increased cellular uptake and light–dark toxicity ratio toward an effective photodynamic cancer therapy, Nanomedicine: Nanotechnology, Biology, and Medicine, vol 13:1447–1458 (May 2017, Epub Feb. 16, 2017); hereafter “Kiew”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and previous rejections, and those discussions are incorporated into the instant rejection.  For purposes of the instant rejection, and in view of the originally elected species, it is reasonably understood that the claims encompass treatment of cell culture models of human cancers; if this is incorrect, Applicant should so clarify, and the instant claims will be rejected as not enabled.  Additional claim interpretations are set forth below.
Regarding instant claim 1, Kiew teaches, discloses and identifies a Zinc-containing poly-L-glutamic acid conjugate for use in the treatment of cancer (see, e.g., Kiew at title, abs, Fig. 1 on 1450), wherein the conjugate has the structure:

    PNG
    media_image3.png
    677
    394
    media_image3.png
    Greyscale

(see, e.g., Kiew at Fig. 1 on 1450, identified as “1-PG”).
Accordingly, the conjugate comprises Zn(II) and a derivative of α-polyglutamic acid (see id, showing zinc phthalocyanine, “ZnPc”).  Kiew tests the compound in a breast cancer cell line and provides evidence that such compounds are functional at the tested concentrations in the cancer cell line (see, e.g., Kiew at 1449 at col I at § In vitro phototoxicity assay, 1450 at col II at § In vitro phototoxicity assay, Fig. 5 on 1453).  Although Kiew does not show results of in vivo testing, Kiew explicitly identifies that “[f]urther investigations” including “in vivo toxicity studies” and “in vivo PDT antitumor efficacy studies” are all “ongoing” (see, e.g., Kiew at 1455 at col II at 2nd full ¶).  Accordingly, in view of Kiew and the disclosure of Kiew, an artisan would at once envisage “in vivo toxicity studies” and “in vivo PDT antitumor efficacy studies”, wherein “therapeutically effective concentrations” of the conjugate 1-PG are administered to patients for the treatment of cancer (see, e.g., Kiew at title, abs, Fig. 1 on 1450, 1449 at col I at § In vitro phototoxicity assay, 1450 at col II at § In vitro phototoxicity assay, Fig. 5 on 1453, 1455 at col II at 2nd full ¶).
	Accordingly, claim 1 is rejected as anticipated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0034363 A1 (Oct. 25, 2001; Li et al.; cited in Requirement mailed 11/08/2021).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and previous rejections, and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below.
US’363 pertains to poly-glutamic acid derivatives conjugated to drugs, such as paclitaxel, disclosed for use in the treatment of tumors and cancers (see, e.g., US’363 at title, abs, Fig. 1B, Fig. 15, ¶¶[0012]-[0013], [0023], [0030], [0093]-[0100], claims 1, 8, 10, 16-19, 23, and 39-40). Regarding instant claims 1 and the recited method steps, US’363 directs artisans to embodiments comprising the treatment of cancers, including presumably the genus of all types of lung cancer (see, e.g., US’363 at claims 16-19 and 23, ¶¶[0023], [0181]-[0186]), wherein such methods encompass “treating cancer in a subject”, by “administering” the composition to “subjects in an amount effective to treat said cancer wherein said treating cancer kills a cancer cell by mechanisms in addition to apoptosis” (see, e.g., US’363 at claim 16); wherein the composition comprised poly-glutamic acid derivatives conjugated to drugs (see, e.g., US’363 at title, abs, Fig. 1B, claims 1, 8, 10, 16-19, 23, and 39-40).  Regarding drug-resistant phenotypes, and instant claims 2 and 4-5, Although US’363 does not specifically discuss particular cell lines or tumors with MDR1 overexpression or MRP1 overexpression, US’363 directs artisans to embodiments comprising the treatment of all cancers, which would include the genus of all types of lung cancer (see, e.g., US’363 at claims 16-19 and 23, ¶¶[0023], [0181]-[0186]; see also id. at ¶[0159]), which would necessarily include tumors with MDR1 overexpression or MRP1 overexpression. Notably, US’363 is presumed fully enabled for the treatment of all types of lung cancer (see id.; see also MPEP § 2121(I), 2123(I)-(II)).
The prior art differs from the instantly claimed invention as follows:  US’363 does not explicitly reduce to practice embodiments wherein the compositions comprise Zn(II) salts for use in the treatment of lung cancer.
However, the use of zinc would be obvious because US’363 identifies that such conjugates may be formulated and conjugated using a water soluble metal chelator, such as EDTA (see, e.g., US’363 at ¶¶[0016]-[0017]), which may utilize a chelated metal ion, including an ionic form of zinc (see, e.g., US’363 at ¶¶[0016]-[0017]).  Accordingly, it would have been obvious to one of skill in the art that the invention of US’363 could be practiced with ionic Zinc, wherein zinc containing poly-glutamic acid derivatives comprising paclitaxel was administered to patients for the treatment of any form of cancer, including lung cancer, with a reasonable expectation of treating the cancer (see, e.g., US’363 at title, abs, Fig. 1B, Fig. 15, ¶¶[0012]-[0013], [0016]-[0017], [0023], [0030], [0093]-[0100], claims 1, 8, 10, 16-19, 23, and 39-40; see esp. id. at claims 16-19, 23).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The claimed invention is obvious because it is the combination of prior art elements (i.e., poly-glutamic acid, zinc, zinc chelators) used only according to known methods (e.g., the treatment of lung cancer in subjects as disclosed and claimed by US’363), to yield predictable results explicitly identified by the prior art, namely the predicted and expected result of the treatment of lung cancer in the subject (see, e.g., MPEP § 2143(I)(A), (G)). 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the pharmaceutical arts to use a known polymer with a known chelator, a known ionic form of zinc, and a known chemotherapeutic, conjugated in a known and disclosed manner, in a known patient population with a known type of cancer, at known effective concentrations, to achieve a known and disclosed end point, namely the treatment of cancer in the patient.
No unexpected results commensurate in scope with the pending claim scope has been placed on record relative to the closest prior art of US’363 at this time.
Accordingly, claims 1-2 and 4-5 are rejected.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0253969 A1 (Oct. 16, 2008) in view of US 7,528,125 B2 (May 5, 2009).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and previous rejections, and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below.
	Regarding instant claim 1, US’969 teaches and discloses methods of treating cancer, in particular lung cancer, by administering a polyglutamate polymer conjugate (see, e.g., US’969 at title, abs, Fig. 1, Fig. 3, Fig. 5, Fig. 6, claims 1, 7, 20-22).  Accordingly, one of skill in the art would readily appreciate that US’969 discloses and directs artisans to treat “lung cancer” by “administering a therapeutically effective amount of the polymer conjugate of claim 1 to a mammal in need thereof” (see, e.g., US’969 at claims 1, 7, 20-22), wherein the “polymer conjugate” at claim 20 would be understood to be any compound within the scope of claim 1, which recites

    PNG
    media_image4.png
    799
    487
    media_image4.png
    Greyscale

Accordingly, such compounds useable in the method of claim 20 of US’969 are understood to be derivatives of α-polyglutamic acid conjugated to a drug (see, e.g., US’969 at claim 1, ¶[0081], [0084], [0088], [0092], [0143], Fig. 1, Fig. 3, Fig. 5, Fig. 6). In sum, methods of treating lung cancer by administering α-polyglutamic acid derivatives to mammals in need thereof, at a “therapeutically effective amount”, was known and disclosed by the prior art.
The prior art differs from the instantly claimed invention as follows:  US’969 does not explicitly reduce to practice embodiments wherein the α-polyglutamic acid derivatives are conjugated to Zn(II)-containing compounds suitable for use in the treatment of lung cancer.
However, this difference amounts to a simple substitution of known compounds, wherein the simple substitution yields nothing more than the expected and predicted result.   Regarding instant claim 1 and zinc(II), US’125 teaches and discloses zinc-containing compounds useable in the treatment of cancer, including lung cancer (see, e.g., US’125 at title, abs, claims 17 and 20).  Regarding instant claims 2 and 4-5, US’125 explicitly identifies that such compounds are useable in in vivo xenograph mouse models using A549 human lung cancer cells (see, e.g., US’125 at col 81 at Examples 7-8 at lines 5-55).  Accordingly, because the originally elected species was identified as reading upon claims 2 and 4-5, and the prior art teaches the same cell line, it is reasonably inferred that US’125 necessarily evidences that the disclosed compounds are suitable for use in such cancers with a reasonable expectation of success (see, e.g., US’125 at col 81 at Examples 7-8 at lines 5-55; claims 17 and 20).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The claimed invention is obvious because it is simple substitution of a Zinc-containing compound of US’125 suitable for use in the treatment of lung cancer in place of paclitaxel in the α-polyglutamic acid derivatives taught by US’969 as suitable for the treatment of lung cancer, wherein such substitution would yield predictable results, namely a method of treating lung cancer by administering α-polyglutamic acid derivatized with a Zinc-containing compound of US’125, wherein such methods and compounds would reasonably be predicted and expected to treat lung cancer in human patients, including in patients with resistant phenotypes present in A549 cells (see, e.g., MPEP § 2143(I)(B), (G)).  In addition, or alternatively, it would be obvious to one of skill in the art to simply combine the α-polyglutamic acid derivatives disclosed by the primary reference (as described therein) with the zinc-containing compounds as disclosed by US’125, to form a third composition suitable for the very same purpose of treating lung cancer in patients, exactly as taught and suggested individually by each reference.  Per MPEP § 2144.06(I), "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Likewise, because each reference individually discloses methods of treating lung cancer with such compounds, combining such compounds and using them for the treatment of lung cancer would be prima facie obvious.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the pharmaceutical arts to use a known method of treating lung cancer using a known genus of α-polyglutamic acid derivatives for use with chemotherapeutic drugs, with a known chemotherapeutic drug taught by the prior art according to the methods of derivatizing α-polyglutamic acid as taught by the prior art.  Such simple substitution would merely yield the expected and predicted results, namely a treatment for lung cancer in human patients. Alternatively, it is well-within the ordinary skill in the art to merely combine two known compounds, each known and taught for use in the treatment of lung cancer individually, together and use such combination for the very same purpose of treating lung cancer, because such combination would be expected to merely perform the art-recognized and disclosed function of treating lung cancer in combination as they do separately. 
No unexpected results commensurate in scope with the pending claim scope has been placed on record relative to the closest prior art of US’363 at this time.
Accordingly, claims 1-2 and 4-5 are rejected.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0117210 A1 (May 19, 2011; Ugolkov) discloses and pertains to the therapeutic treatment of human cancers using “simple salts of zinc” (see, e.g., US’210 at title, abs, claims).

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654